Arthur G. Klein, J.
On the settlement of an order directing payment of counsel fees, the attorneys for the husband urge that upon payment of counsel fees to the wife, she might discontinue this action; and in any event might never proceed to trial of the action.
By counterorder they propose that counsel fees be made payable to the wife’s attorneys, to be held by them in escrow, pending trial of the action.
The court is of the opinion that such provision is unnecessary. The defendant is fully protected against a unilateral discontinuance by CPLR 3217; and if plaintiff fails to notice the case for trial as directed by the court, the defendant may take appropriate steps to notice the case.
The order presented by the movant has accordingly been signed.